DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020, 7/27/2020, and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM; Sungeun et al. US 20140168117 A1 (hereafter Kim) and in further view of Amrutkar; Chaitrali et al.  US 20170235768 A1 (hereafter Amrutkar) and in further view of Shang; Xiuyuan et al. US 20160182948 A1 (hereafter Shang). 

a smart television, comprising: a screen; a memory configured to store computer instructions; a processor in communication with the memory and the screen” Kim teaches (Fig. 1 and para 28-32 mobile terminal comprises a digital broadcast terminal comprising display 151 memory 160, controller 180); “and configured to execute the computer instructions to cause the smart television to: while the screen is displaying a video image, in response to an instruction input for screen shot, display a graphical user interface on the screen” Kim para 157-171 teaches in response to user input s1720, image display apparatus receives and processes a capture command (para 160-161) and capture predetermined image 220 from a broadcast channel or DVR to then present capture related object 2010 and a capture function related menu item 2011,2110 (para 161-165 captured image corresponds to a screen shot) interpreted as a graphical user interface; Kim further teaches “wherein the graphical user interface comprises a currently-played content display layer for continuing displaying a current-played video image, and a screen shot content display layer comprising a screen shot display bar for displaying screen shot images acquired from current screen shot” Fig. 20-21 element 2020 currently played content display layer continues to be displayed during screen capture and elements 2011,2110 screen shot display bar displaying screen shot images acquired from current screen shot; Regarding “a first keyword bar associated with a first object recognized in a screen shot image, a screen shot share bar, and a QR code information display bar for displaying QR code information generated based on the screen shot image, the screen shot display bar is configured to display thumbnails of screen shot images, the thumbnails are unfolded so that the screen shot images are available for selection” Kim does not disclose a QR code as claimed but Kim does disclose a share menu and the screen shot display bar is configured to display thumbnails of screen shot images, the thumbnails are unfolded so that the screen shot images are available for selection (See Kim Fig. 20-21 elements 2011,2110 and para 165-166 teaching elements 2011,2110 displayed with a menu selection for sharing or uploading; whereas Kim does not use the term “keyword” para 162 corresponds to a keyword bar as Kim teaches a menu element is presented with a update presentation of the screen shot content display layer in response to a first screen shot image being selected from the screen shot images, the updating comprising: updating a recognized object associated with the first screen shot image, a keyword of the recognized object, a screen shot share bar corresponding to the first screen shot image and a QR code information display bar corresponding to the first screen shot image; in response to a selection on the screen shot share bar corresponding to the first screen shot image, display QR code information of the first screen shot image in the QR code information display bar, so that a smart terminal in communication with the smart television acquires the first screen shot image by scanning the QR code information” Kim does not use the term keyword in relation to the captured image understood as a screen shot Kim does teach sharing the shared images with other devices or users in Fig. 20-21 elements 2011,2110 and para 165-166 teaching elements 2011,2110 displayed with a menu selection for sharing or uploading; whereas Kim does not use the term “keyword” para 162 corresponds to a keyword bar as Kim teaches a menu element is presented with a capture image to display a capture related object 2010 may include text or an icon 2011 indicating capture, a thumbnail image 2012 of a captured image, a capture function related menu item, etc.).
Regarding the deficiencies of Kim relating to a QR code and keywords for objects in the screen shot, Amrutkar teaches an invention for associating metadata identifying keywords for “save that screen” (i.e., screen shot) function (para 41, 57-58, 68-69, 72 - causing the metadata associated with the image to be stored with a representation of the image from the sequence of images and a user account identifier corresponding to a user of the mobile device; para 82-85 QR link associated with the presentation of a shared content). A person of ordinary skill in the art would have understood or reasonably inferred that the teachings of Amrutkar would update the keyword metadata associated with the selected screen shot 
The motivation to modify Kim and Amrutkar is further evidenced by Shang teaching a electronic device may be referred to being one or both of a first electronic device (which captures the screenshot) and a second electronic device (which obtains a shared screenshot from another electronic device, such as through the network connection) (Fig. 4 and para 29, 33-36, 46, 50, 60 – screen shot sharing comprising metadata).
See prior art made of record but not relied upon Lin; Lanjia US 20190065032 A1: 
[0103] It may be appreciated by a person with ordinary skill in the art, in light of and in accordance with the teachings of the present invention, that virtually any algorithm and/or computer code may be used to capture a screen shot, or convert the current status of application to string, QR code, bookmark, and other like formats. It may be appreciated by a person with ordinary skill in the art, in light of and in accordance with the teachings of the present invention, that there may be many methods of capturing a screen shot. These methods may include but are not limited to (i) the "PrtScn" (print screen) key most operating system such as Windows.RTM. and Linux.RTM. in response to a user using this key input and save the current screen content to an image file as a screen shot; (ii) a few target tools may have their own feature of capturing a screen shot, for example, the "capture image" command in Cadence Allegro.RTM. typically saves the screen content to an image file, as a screen shot; (iii) computer programming language such as C++ has a function to save screen content to image file as screen shot; (iv) there are other software, such as ScreenHunter, Screenpresso, and etc, that may be capable of saving screen content to image file. It may be appreciated by a person with ordinary skill in the art, in light of and in accordance with the teachings of the present invention, that there may be a plurality of the same modules in architecture 200 for sharing application status. A plurality of modules such as, without limitation, an application operating module 216, a capture module 218, a screen shot capture module 220, a current status extraction module 222, a status processing module 224, a status conversion module 226, a string conversion module 228, a QR code conversion module 230, a bookmark creation module 232, a data storage module 234, a data sharing module 236, a translation module 238, a data recreating module 240, and a display module 242 may be present in architecture 200 for sharing application status. The plurality of similar modules may work in parallel or independently to improve the throughput and/or speed of architecture 200 for sharing application status. In an alternative embodiment of the present invention, a plurality of capture, extracting, processing, converting, formatting, sharing, translating, recreating, display, and storage modules may be connected for sharing application status system via wired and wireless connections to access resources from different wired and wireless networks. In still another alternative embodiment of the present invention, a plurality of similar modules may form a secondary application status sharing system capable of seamlessly substituting an errant module.



Regarding claim 2, “wherein the screen short share bar is configured to share one or more screen shot images with the smart terminal in communication with the smart television” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Kim teaches Fig. 20-21 elements 2011,2110 and para 165-166 teaching elements 2011,2110 displayed with a menu selection for sharing or uploading; Amrutkr para 29, 52, 103 share saved image related information; Shang teaching a electronic device may be referred to being one or both of a first electronic device (which captures the screenshot) and a second electronic device (which obtains a shared screenshot from another electronic device, such as through the network connection) (Fig. 4 and para 29, 33-36, 46, 50, 60 – screen shot sharing comprising metadata).
Regarding claim 3, “wherein the QR code information of the first screen shot image and the first screen shot image are uploaded to a third party server together” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Amrutkar para 84 teaches server generates a response can include a QR code such that a person of ordinary skill in the art would have reasonably inferred that any algorithm and/or computer code may be used to capture a screen shot, or convert the current 
Regarding claim 4, “wherein the processor is further configured to execute the computer instructions to cause the smart television to: transmit the first screen shot image to the smart terminal according to a transmission protocol between the smart terminal and the smart television in response to a selection on the screen shot share bar” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Amrutkar para 55-57 teaches client devices communicate using an established protocol for communication (e.g., client application can be loaded on any suitable user device, such as a smartphone, a tablet computer, a wearable computer, etc. Once the client application is loaded, the client application can initiate presentation device discovery in some implementations. For example, presentation device discovery can be initiated on a network to which the user device is connected. In a more particular example, the client application can cause the user device to search for presentation devices on a network (e.g., a Wi-Fi network) utilizing the Discovery And Launch (DIAL) 
Regarding claim 5, “wherein the processor is further configured to execute the computer instructions to cause the smart television to: present recommended content associated with the first object on the graphical user interface, the recommended content comprises content matched with the first object, a profile of the recommended content and/or a resource or type of the recommended content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Amrutkar para further teaches presenting supplemental content matched with screen shot metadata wherein the mechanisms can store the image-related information along with user identifying information associated with a user device in an image database. This can, for example, allow the user to review and/or navigate through image-related information via a generated user interface at a later time, where a user-selected portion of the user interface can provide the user with an opportunity to review 
Regarding claim 6, “wherein the processor is further configured to execute the computer instructions to cause the smart television to: present a plurality of option bars available for selection on the graphical user interface, and in response to a selection on a first option bar among the option bars, activating a service or an application associated with the first option bar” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Kim para 109-111, 157-171 further teaches presented associated captured screen application menus such as sharing or selecting from a plurality of screen shots or a menu of related applications for sharing such as email, Facebook, Twitter (e.g., in response to user input s1720, image display apparatus receives and processes a capture command (para 160-161) and capture predetermined image 220 from a broadcast channel or DVR to then present capture related object 2010 and a capture function related menu item 2011,2110 (para 161-165 captured image corresponds to a screen shot). 
Regarding claim 7, “wherein the option bars comprise a content option bar, the content option bar comprises an application navigation bar configured to present an application icon or an application name, and a display bar configured to display a content region recommended by the application” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Kim para 110-111, 157-171 further teaches presented associated captured screen application menus such as sharing or selecting from a plurality of screen shots or a menu of related applications for sharing such as email, Facebook, Twitter (e.g., If the predetermined screen is being used, step S550 of performing 
Regarding claim 8, “wherein the application is any one of a webpage application, a video application, a TV program application and a shopping application” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Kim para 109-110 teaches capturing the predetermined screen and displaying a menu item for memo input to in some regions of the display 151. When pressure greater than the reference value is detected when the user uses a predetermined service or function such as web surfing, album viewing, social network service, various settings, etc., the controller 180 may control capturing of a screen and display of memo tool menus on the display 151 such that the user inputs a memo on the captured image.
Regarding the method claims 9-16, the claims are grouped and rejected with the apparatus claims 1-8 because the elements of the apparatus and steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the elements of the apparatus claims are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

Conclusion
See prior art made of record but not relied upon Lin; Lanjia US 20190065032 A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421